Citation Nr: 1633645	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-45 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The appellant (Veteran) had active service in the United States Air Force from July 1974 to July 1977.  He received a general/under honorable conditions (UHC) discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO.  By that rating action, the RO denied the issue on appeal.  The Veteran appealed this rating action to the Board.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.  

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, the claim was previously characterized as entitlement to service connection for PTSD.  The RO denied service connection for PTSD because the evidence of record did not show that he had been diagnosed with this disability.  However, the claim of entitlement to service connection for PTSD encompasses all of the Veteran's psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The medical evidence of record shows that he has been diagnosed with several acquired psychiatric disorders, such as anxiety, dysthymia, complicated bereavement, and depressive disorder.  Thus, the Board has recharacterized the claim to reflect the current record and the holding in Clemons, and is so reflected on the title page.  

The Board remanded the instant claim in February 2014 for further development.  The matter has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the claim.  

The Veteran claims that service connection is warranted for an acquired psychiatric disorder, to include PTSD.  He contends that because of his brother's death in Vietnam, he entered service in July 1974 with a psychiatric disorder and that psychiatric disorder was aggravated therein.  

Pursuant to the Board's February 2014 remand, a VA psychiatrist examined the Veteran in March 2014.  The VA psychiatric report reflects, in pertinent part, that after the death of his brother in Vietnam in 1968, the Veteran had many authority issues which resulted in multiple suspensions from school for fighting.  He dropped out of school and received his General Education Development degree.  It was also noted that prior to service, the Veteran had been fired from many jobs as a result of having lost his temper with his superiors/bosses.  The Board finds that on remand, any outstanding high school records and pre-service employment records should be secured because they might contain evidence as to the Veteran's psychiatric status prior to service entrance.  

While in service, the Veteran continued to have more severe disciplinary problems.  He reported that he was required to extend in basic training for two extra weeks as punishment for fighting; he stated he felt anger issues coming into play early in service.  He also had additional fights during the remainder of service, one of which required the hospitalization of another person.  He was arrested for possession of eight (8) ounces of marijuana, and according to the Veteran, he was discharged from service due to this arrest.  Although this information was reported by the Veteran, his complete service personnel records have not been associated with the electronic record.  The Board finds that on remand, the AOJ should secure the Veteran's complete service personnel records because they might contain evidence as to the Veteran's psychiatric status during military service.  (Parenthetically, the Board notes that aside from an October 1979 Notification of Personnel Action and an August 2004 Record of Proceedings Air Force Board For Correction of Military Records, the remainder of the Veteran's military personnel records have not been associated with his electronic record).  

After service, it is reported that the Veteran was arrested for assault four (4) times in the 1980s and 1990s.  In October 2014, he was confined to Mirrimack County, Department of Corrections.  Actual evidence of these arrests and/or incarcerations would be helpful in substantiating the appellant's psychiatric diagnoses in this case.  

Finally, after securing any outstanding evidence, the RO should secure an addendum opinion from the March 2014 VA examiner (or other similarly qualified clinician) to ascertain the etiology of any current psychiatric disorder (anxiety disorder, dysthymia, depression, complicated bereavement), to include PTSD, as outlined in directive three (3) below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record any updated, pertinent VA or private treatment records related to the appellant's acquired psychiatric disorder (PTSD).  

2.  Contact the National Personnel Records Center (NPRC) and/or any other appropriate record repository to obtain the Veteran's complete service personnel records from his period of service in the United States Air Force, notably arrest records depicting his arrest for possession of eight (8) ounces of marijuana in 1976-1977.

3.  After obtaining appropriate releases of information from the Veteran, the AOJ should attempt to obtain his high school records, pre-service employment records, if any, and arrest records from the 1980s to 1990s indicative of the four (4) arrests that the Veteran claims occurred during this period of time; and the arrest record in October 2014 wherein he was confined at the Merrimack County Department of Correction.  Any records obtained must be associated with the Veteran's Veterans Benefits Management System electronic record.  If these records are not able to be located, this should be clearly indicated in the electronic record.  

4.  After the development in paragraphs one (1)-three (3) has been accomplished and any records obtained have been associated with the Veteran's electronic record, obtain an addendum opinion from the March 2014 VA examiner (or other similarly qualified clinician) to ascertain the etiology of any currently diagnosed psychiatric disorder (anxiety disorder, dysthymia, depression, complicated bereavement), to include PTSD.  The March 2014 VA examiner (or other similarly qualified clinician) must review the electronic record and should note that review in the report.  

The March 2014 VA examiner (or other similarly qualified clinician) should specifically provide opinions to the following questions with respect to each diagnosed acquired psychiatric disorder, to include PTSD found to be present on examination in light of any newly received evidence obtained pursuant to this remand: 

(i) whether the disorder clearly and unmistakably (i.e., obvious or manifest) preexisted service; 

(ii) if so, whether the disorder increased in severity beyond its normal progression during or as a result of the appellant's active service;

(iii) if so, whether there is clear and unmistakable evidence that the disorder was not aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; 

(iv) for any acquired psychiatric disorder (anxiety disorder, dysthymia, depression, complicated bereavement), to include PTSD, not found to have preexisted service, is it at least as likely as not (50 percent probability or greater) that the disorder had its onset during the appellant's military service or is otherwise etiologically related thereto. 

The March 2014 examiner (or other similarly qualified clinician) should specifically consider the service and post-service treatment records, together with the aforementioned other evidence of record in responding to the questions listed above.  

The rationale for all opinions expressed should be provided.  If the March 2014 VA examiner (or other similarly qualified clinician) cannot provide a requested opinion without resorting to mere speculation, he or she should so indicate and explain the factors that prevent him/her from offering the opinion. 

5.  Then readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




